Exhibit 10.10

 

PROMISSORY NOTE

 

$25,000.00

 

August 28, 2003

 

 

New York, New York

 

FOR VALUE RECEIVED, YouthStream Media Networks, Inc., a Delaware corporation,
having an address of 244 Madison Avenue, PMB#358, New York, NY 10016 (the
“Maker”), hereby promises to pay to the order of Jonathan  V. Diamond, an adult
individual having an address of 374 West 11th Street #7, New York, NY 10014
(“Lender”), the principal sum of Twenty Five Thousand Dollars ($25,000.00) (the
“Loan”).

 

1.                                                                                      
Repayment; Default Rate.  The Loan shall terminate and become all due and
payable, on December 31, 2003.  No interest shall accrue on the unpaid balance
of the Loan except in the case of an Event of Default (as defined herein), in
which case, after the Event of Default,  the Loan shall bear interest at the
rate per annum equal to ten percent (10%).  Upon the Maturity Date, all
principal, accrued but unpaid interest and other costs due and owing hereunder
shall be due and payable in full.

 

2.                                                                                      
Prepayment.  Maker shall have the right, at its option, to prepay the principal
balance of this Note in whole or in part at any time and from time to time
without premium or penalty.  Any such prepayment shall be applied first to any
unpaid fees or expenses due to Lender, secondly to any accrued but unpaid
interest, and lastly to the unpaid installments of principal in the reverse
order of their scheduled maturities.

 

3.                                                                                      
Payments.  All payments to be made hereunder or under any other Loan Document
shall be payable by 2:00 p.m. eastern time, on the day when due.  Such payments
shall be made to Lender at its address above, in funds immediately available at
such office without setoff, counterclaim or other deduction of any nature.

 

4.                                                                                      
Events of Default.  The following events shall be deemed to be Events of Default
hereunder:

 

(i)                                                                                                                                    
the failure to pay any monies due and owing to Lender or any portion thereof by
the Maker upon ten (10) days advanced written notice of default from Lender to
Maker and Maker’s failure to cure such default;

 

(ii)                                                                                                                                 
the Maker makes an assignment for the benefit of its creditors, becomes
insolvent, or files or has filed against it any petition, action, case or
proceeding, voluntary or involuntary (in the case of an involuntary proceeding,
the same not being dismissed within sixty (60) days of filing), under any state
or federal law regarding Bankruptcy, insolvency, reorganization, receivership or
dissolution, including the Bankruptcy Reform Act of 1978, as amended;

 

1

--------------------------------------------------------------------------------


 

(iii)                                                                                                                              
one or more uninsured judgments for the payment of money shall have been entered
against the Maker, which judgment or judgments exceed $50,000.00 in an aggregate
amount and such judgment or judgments shall have remained undischarged and/or
unstayed for a period of thirty (30) consecutive days;

 

(iv)                                                                                                                             
the dissolution of the Maker; or

 

(v)                                                                                                                                
a writ or warrant of attachment, garnishment, execution, distraint or similar
process shall have been issued against the Maker or any of its properties which
shall have remained undischarged and/or unstayed for a period of thirty (30)
consecutive days;

 

then, Lender may accelerate the indebtedness evidenced hereby and may exercise
all rights and obtain all remedies to which it may be entitled at law or in
equity.  The rights and remedies of Lender as provided herein or otherwise
provided by law, shall be cumulative and may be pursued singly, concurrently, or
successively in Lender’s sole discretion, and may be exercised as often as
necessary; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release of the same.

 

5.                                                                                      
Miscellaneous.

 

(a)                                                                                 
Maker hereby expressly waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, except such notices as may be expressly set
forth herein, and an action for amounts due hereunder or thereunder shall
immediately accrue.

 

(b)                                                                                
All notices, requests, demands, directions and other communications under the
provisions hereof shall be in writing and, unless otherwise expressly permitted
hereunder, shall be delivered in person or sent by certified first class mail,
postage prepaid, in the United States, to the parties at their addresses set
forth herein or in a notice of change of address given in accordance with this
paragraph.  Personally delivered notices shall be deemed given on delivery.
Notices mailed in accordance herewith shall be deemed given on the 3rd business
day after mailing.

 

(c)                                  THE UNDERSIGNED HEREBY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OR CLERK OF ANY COURT OF RECORD IN THE UNITED STATES OR
ELSEWHERE TO APPEAR FOR AND, WITH OR WITHOUT DECLARATION FILED, CONFESS JUDGMENT
AGAINST THE UNDERSIGNED IN FAVOR OF THE HOLDER, ASSIGNEE OR SUCCESSOR OF HOLDER
OF THE NOTE, AT ANY TIME, FOR THE FULL OR TOTAL AMOUNT OF THIS NOTE, TOGETHER
WITH ALL INDEBTEDNESS PROVIDED FOR THEREIN, WITH COSTS OF SUIT AND ATTORNEY’S
COMMISSION OF TEN (10) PERCENT FOR THE COLLECTION; AND THE UNDERSIGNED EXPRESSLY
RELEASES ALL ERRORS, WAIVES ALL STAY OF EXECUTION, RIGHTS OF INQUISITION AND
EXTENSION UPON ANY LEVY UPON REAL ESTATE AND ALL EXEMPTION OF PROPERTY FROM LEVY
AND SALE UPON ANY EXECUTION HEREON; AND THE UNDERSIGNED EXPRESSLY AGREES TO
CONDEMNATION AND

 

2

--------------------------------------------------------------------------------


 

EXPRESSLY RELINQUISHES ALL RIGHTS TO BENEFITS OR EXEMPTIONS UNDER ANY AND ALL
EXEMPTION LAWS NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED.

 

(d)                                                                                
Maker hereby agrees to pay, upon demand by Lender, all amounts incurred by
Lender in connection with any action or proceeding taken or commenced by Lender
to enforce or collect this Note, including reasonable attorney’s fees,
attorney’s costs and all costs of legal proceedings.

 

(e)                                                                                 
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware.

 

(f)                                                                                   
If any term or provision of this Note or the application thereof to any person
or circumstance shall to any extent be invalid or unenforceable, the remainder
of this Note, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Note shall be valid
and enforceable to the fullest extent permitted by law.

 

(g)                                                                                
This Note may not be amended, modified or supplemented orally.

 

(h)                                                                                
This obligation shall bind Maker and its successors and assigns, and the
benefits hereof shall inure to Lender and his heirs, executors, personal
representatives, successors and assigns.

 

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
as of the date first above written, by its Chief Financial Officer, as
authorized by the Maker’s Board of Directors.

 

 

 

YouthStream Media Networks, Inc.

 

 

 

 

 

By:

 /s/ Robert N. Weingarten

 

 

 

Robert N. Weingarten,

 

 

Chief Financial Officer

 

3

--------------------------------------------------------------------------------